Citation Nr: 1144882	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lee Finstad, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to May 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota which granted service connection for PTSD and assigned an initial rating of 50 percent.

In a September 2010 decision the Board denied entitlement to an evaluation in excess of 50 percent for the Veteran's PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011 the Court endorsed a joint motion for remand (JMR) vacating the Board's denial of an increased evaluation for the Veteran's PTSD and remanding the matter for further proceedings.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he was treated at the Vet Center in Minot, North Dakota on 3 occasions in March 2008.  See e.g., April 2009 statement.  A December 2008 letter from the Vet Center also noted he was initially seen in February 2008 for intake.

The RO requested these records in November 2008.  The Vet Center responded in April 2008 with a summary of the Veteran's treatment.  As was noted in the May 2011 JMR, the Vet Center did not provide the actual treatment records from when the Veteran was seen.  As these may include additional information not summarized in the December 2008 summary, they should be obtained.
Furthermore, the April 2008 VA examiner did not have access to any information from the Vet Center as it was not submitted to the RO until December 2008.  Additionally, as noted above, the only information currently in the claims file is a summary of treatment from the Vet Center.  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Accordingly, the Veteran should be given a new VA examination which takes into account the December 2008 Vet Center summary and any additional treatment records located.

The Board further notes that the most recent VA treatment records in the claims file are from September 2009.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from September 2009 through the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from September 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the Agency of Original Jurisdiction (AOJ) is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Provide the Veteran with a new release form, if one is needed, and obtain all of the Veteran's outstanding treatment records from the Vet Center, including the February 2008 intake and March 2008 treatment notes.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).


3.	After completing the above, and allowing for a reasonable amount of time to pass, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the Vet Center treatment records, as well as the impact of the Veteran's PTSD upon his social and industrial activities.  

In addition to the other criteria, the examiner should specifically offer an opinion as to whether it is at least as likely as not that the Veteran's PTSD causes marked interference with his employment or, in the alternative, renders him unable to secure or maintain substantially gainful employment.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, (s)he should clearly and specifically so specify in the examination report, with an explanation as to why.
The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

